DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 12 and 15 are objected to because of the following informalities:  As to claims 12 and 15, it is not clear in particular which formula would fall within the definition of “an equivalent formula” and which formula would not.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension 


Allowable Subject Matter

As to claims 1 – 20, the prior art fails to show a position sensor system wherein a distance between centres of adjacent poles of the magnetic structure varies along the movement direction or along the movement trajectory; the sensor device is adapted for calculating a coarse signal based on one or more first magnetic field components oriented in a first direction substantially parallel to said movement direction or tangential to said movement trajectory, and one or more second magnetic field components oriented in a second direction substantially perpendicular to the first direction; and for calculating a fine signal based on one or more first magnetic field component along the first direction, and a second gradient of the one or more second magnetic field component along the first direction; and for determining said position based on both the coarse signal and the fine signal.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
HEBERLE (20130099777) is cited for its disclosure of a method for determining a distance and an integrated magnetic field measuring device.
SCHOTT et al. (2019/0242724) is cited for its disclosure of an arrangement, method and sensor for measuring an absolute angular position using a multi-pole magnet.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/Primary Examiner, Art Unit 2858